Citation Nr: 1602002	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1966.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO determined that the claim for service connection for a low back disability remained denied because new and material evidence had not been submitted.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran and his wife presented testimony before the Board in October 2014; the transcript has been associated with the record. 


FINDINGS OF FACT

1.  In a February 2005 decision, the Board affirmed the RO's denial of the claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbosacral spine; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court). 

2.  The evidence submitted since the February 2005 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  The Veteran's low back disability, diagnosed as DDD of the lumbosacral spine, was incurred during his active military service. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b), 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1100, 20.1103, 20.1105 (2015).

2.  The criteria for service connection for a low back disability have been met.       38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening and allowing the claim of service connection for a back disability. 


II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for a back disability.  The claim was originally denied in a January 1967 rating on the grounds that there was no evidence of a residual back disability as result of the lumbar puncture in service.   That decision became final because no notice of disagreement was filed or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran attempted to reopen the claim and in a November 2001 rating decision, the RO denied the claim for a low back condition.  The RO found there was no medical evidence of a nexus or a link between the in-service injury or disease and the current low back disability.  The Veteran appealed the November 2001 rating decision, which was upheld by the Board in February 2005 finding no competent evidence to link DDD of the lumbosacral spine to the Veteran's period of service or any incident therein.  

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board did not order reconsideration of the February 2005 decision.  The Veteran did not appeal the denial with respect to this claim to the Court.  38 U.S.C.A. §§ 7103, 7252; 38 C.F.R. § 20.1100.  Thus, the Board's February 2005 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King v. Shinseki, 23 Vet. App. 464   (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).

Since February 2005, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran submitted a January 2012 statement from Dr. SPB.  The Veteran's physician indicated that he reviewed the Veteran's service treatment records and noted the Veteran's ongoing pain since the injury in service.  Dr. SPB opined it was more likely than not that his current back condition was related to the original injury sustained while he was in the military service.  

As there were no favorable medical opinions of record regarding the possible etiology of the Veteran's low back disability to his period service at the time of the February 2005 Board decision, it is new. Moreover, when presumed credible, the new evidence establishes a nexus between the Veteran's low back disability and service; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a low back disability. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Second, the Board finds that service connection for a low back disability is warranted.  As stated, after review of the Veteran's service treatment records, Dr. SPB opined it was more likely than not that his current back condition was related to the original injury sustained while he was in the military service.  The Board is aware that the February 2002 VA examiner opined that that there was no direct causal relationship between the Veteran's back complaints and spinal injection performed in service and his current back condition.

The Board finds that the evidence is at least in equipoise in showing that the Veteran's low back disability is related to events of his active service.  There is no dispute that the Veteran underwent a lumbar puncture in service and continued to complain of low back pain for months thereafter.  The Veteran has testified that he has had low back pain since the in-service lumbar puncture; the Board has no reason to doubt the veracity of the Veteran especially in light of his wife's testimony providing similar statements.  Back pain is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  


Resolving any doubt in the Veteran's favor, service connection for a low back disability is warranted. 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disability.

Service connection for a low back disability is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


